653 P.2d 1177 (1982)
103 Idaho 765
STATE of Idaho, ex rel., Christine HODGES, Plaintiff-Appellant,
v.
Steven V. HODGES, Defendant-Respondent.
No. 14136.
Supreme Court of Idaho.
October 12, 1982.
Rehearing Denied December 9, 1982.
Christopher D. Bray, Boise, for plaintiff-appellant.
Val Dean Dalling, Jr., Rexburg, for defendant-respondent.
Before BAKES, C.J., BISTLINE, DONALDSON and SHEPARD, JJ., and McFADDEN, J. (Ret.)
PER CURIAM:
The state brings this appeal to test whether, after assigning rights to child support to the state, an ex-wife can then bind the state by a release to her ex-husband from all obligations for past due child support. Unfortunately, however, the record is insufficient for this Court to decide the case. This Court is bound by the record presented upon appeal. Neer v. Safeway Stores, 92 Idaho 361, 442 P.2d 771 (1968). See also, Lisher v. City and/or Village of Potlatch, 101 Idaho 343, 612 P.2d 1190 (1980).
In the present case there are no minutes indicating what occurred at the trial court level; there is no reporter's transcript indicating what testimony was taken. The appellant has the initial burden of presenting a record sufficient to enable an appellate court to decide the case. Appellant has not met this burden, with no explanation why an adequate record has not been prepared. If the record was defective through no fault of appellant, the situation might be viewed differently. However, no adequate showing has been made which excuses *1178 the appellant from presenting an adequate record on appeal so that this Court can properly evaluate the claimed errors.
Appellant and respondent have attempted to present the facts which were elicited at the hearing of this case to this Court by way of post-trial affidavits of counsel, a clearly unacceptable procedure. See Bradford v. Simpson, 97 Idaho 188, 541 P.2d 612 (1975); Annau v. Schutte, 96 Idaho 704, 535 P.2d 1095 (1975). In the absence of an adequate record, or a sufficient reason for the failure to produce a record, we affirm the trial court.